UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6560


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN MAURICE SMITH,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:98-cr-00369-NCT-1)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Maurice Smith, Appellant Pro Se. Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin Maurice Smith appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2006) motion and reducing

his sentence from life to 360 months.                     Smith asserts that he is

entitled to a further reduction of sentence based on Amendment

591 to the U.S. Sentencing Guidelines and because the district

court     erred       in    failing      to        consider      his     post-conviction

rehabilitative conduct.             We find both arguments unavailing.                     The

district      court    applied      Guidelines          Amendment      750     and   reduced

Smith’s    sentence        as     much   as    possible        under    U.S.    Sentencing

Guidelines        Manual        § 1B1.10(b)(2)          (2012).          Amendment         591

“requires that the initial selection of the offense guideline be

based only on the statute or offense of conviction rather than

on judicial findings of actual conduct not made by the jury.”

United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005).

Because Smith was sentenced under the correct offense guideline

for his convicted offenses, the Amendment entitles him to no

further    relief.          Accordingly,           we   affirm    the     order      of    the

district    court.         We     dispense     with     oral    argument       because     the

facts   and    legal       contentions        are   adequately         presented      in   the

materials     before       this    court      and    argument     would      not     aid   the

decisional process.



                                                                                     AFFIRMED

                                               2